DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit of claim 1, the detection unit of claim 2, the heat transfer medium and conveying means of claims 3-4, and the coupling point that bypasses the energy converter of claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit … that operates” in claim 1 and “detection unit … configured to detect” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “a heat transfer medium is located that can be 
conveyed in the circuit by a conveying means”, “a preferably closed circuit” in line 3 and “in particular by a pump” in line 4.  It is unclear if the closed circuit and pump are required, what is meant by “conveyed in the circuit”, or how the heat transfer medium can be “conveyed in the circuit” if it is already there.  For examination purposes, it has been assumed that the closed circuit and pump are required, and that the pump is used in the circuit.  Claims 5 and 18-20 inherit this deficiency.
Claim 4 recites the limitations “a preferably closed circuit” in line 3 and “in 
particular by a pump” in line 4.  It is unclear if the closed circuit and pump are required, what is meant by “conveyed in the circuit”, or how the heat transfer medium can be “conveyed in the circuit” if it is already there.  For examination purposes, it has been assumed that the closed circuit and pump are required, and that the pump is used in the circuit.  
	Claim 5 recites the limitation “a heat exchanger for transferring heat or cold is located between the circuit and the heat store and/or the cold store”.  It is unclear whether the heat exchanger is the same as the hot heat exchanger or cold heat exchanger recited in claim 1, from which claim 5 depends.  For examination purposes, it 
	Claim 6 recites the limitation “in particular a latent heat storage medium” in lines 2-3.  It is unclear whether the heat storage medium must be a latent heat storage medium.  For examination purposes, it has been assumed that the heat storage medium must be a latent heat storage medium.
	Claim 14 recites a method but does not recite any steps of the method.  It is unclear what statutory category claim 14 falls into and whether it is a method or apparatus claim.  Claims 15-17 inherit this deficiency.
Claim 18 recites the limitation “conveyed in the circuit” in line 3.  It is unclear
what is meant by “conveyed in the circuit”, or how the heat transfer medium can be “conveyed in the circuit” if it is already there.  For examination purposes, it has been assumed that the closed circuit and pump are required, and that the pump is used in the circuit.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 14 fails to further limit claim 1, because claim 1, from which claim 14 depends, recites the subject matter of claim 14 in lines 7-10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication of Tsubone (2010/0107635).
As to claim 1, Tsubone discloses an energy storage system for storing heat and 
cold and for providing electrical energy (see Figure 1), the system comprising an energy converter (4a-c), wherein the energy converter (4a-c) is configured to generate electrical energy from heat and cold and to generate heat and cold from electrical energy (see 
	As to claim 2, a detection unit (see Figure 2, S21) is provided that is connected to the control unit and that is configured to detect the demand for and/or the available amount of heat and/or cold and/or electrical energy, with the control unit being configured to set the first or second operating mode in dependence on this detection (see paragraph [0064], paragraph [0066], and Figure 2).
	As to claim 3, the hot heat exchanger and the heat store (1b) are components of a closed circuit in which a heat transfer medium is located that can be conveyed in the circuit by a pump (see paragraph [0002], lines 1-4 and Figure 1).
	As to claim 4, the cold heat exchanger and the cold store (1a) are components of a preferably closed circuit in which a heat transfer medium is located that can be conveyed in the circuit by a pump (see paragraph [0002], lines 1-4 and Figure 1).
	As to claim 5, a heat exchanger (the hot or cold heat exchanger) for transferring heat or cold is located between the circuit and the heat store (1b) and/or the cold store (1a) (see Figure 1).

	As to claim 8, the coupling point is located in the circuit (see Figure 1).
	As to claim 9, the energy converter (4a-c) is connected to an energy source for electrical energy, with the energy source being a photovoltaic system (8) or other electrical energy source (see paragraph [0047], lines 1-9).
	As to claim 10, the energy converter (4a-c) is connected to a private or a public power supply system (the energy converter (4a-c) is connected to, e.g., a photovoltaic generator (8), which is either private or public).
	As to claim 13, the energy converter (4a-c) is configured as thermoelectric elements (4a-c) (see paragraph [0047], lines 1-3).
	As to claim 14, Tsubone discloses a method of converting electrical energy into heat and cold and for converting heat and cold into electrical energy by means of an energy storage system in accordance with claim 1, wherein heat and cold are formed from electrical energy in a first operating mode and electrical energy is generated from heat and cold in a second operating mode (see paragraph [0053]).
	As to claim 15, the selection of the operating mode depends on the demand for and/or on the available amount of heat and/or cold and/or electrical energy (see paragraph [0064], paragraph [0066], and Figure 2).

	As to claim 17, the hot heat exchanger and the cold store (1a) are components of a closed circuit in which a heat transfer medium is located that can be conveyed in the circuit by a conveying means (e.g. a pump) (see paragraph [0002], lines 1-4 and Figure 1).
	As to claim 18, the cold heat exchanger and the cold store (1a) are components of a closed circuit in which a heat transfer medium is located that can be conveyed in the circuit by a conveying means (e.g. a pump) (see paragraph [0002], lines 1-4 and Figure 1).
	As to claim 20, a coupling point is provided for a direct infeed of heat or cold into the energy storage system while bypassing the energy converter (4a-c) (see paragraph [0040], lines 2-4; paragraph [0042], lines 2-4; and Figure 1, the coupling points are where cold and heat energy generating devices 3a and 3b are coupled to the circuit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubone in view of the international patent application publication of Field et al. (WO 2011/058383).
As to claims 6 and 19, Tsubone discloses all of the claimed features, as set forth 
above, except for a heat storage medium located in the heat store and/or in the cold store.  Field discloses a heat store and/or cold store that includes a latent heat storage medium (thermal energy storage material) (see claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a heat store and/or cold store including a heat storage medium, in order to store thermal energy.

above, except for the energy storage system being connected to a building or to a plant or being a component of a building or of a plant, with the connection being configured such that the building or the plant can be heated and/or cooled by means of the energy storage system and/or can be supplied with electrical energy, and/or with heat and/or cold and/or electrical energy being able to be supplied to the energy storage system from the building or from the plant.  Field discloses a thermal energy storage system the is connected to a building (e.g. a home or office or factory, see page 1, third paragraph), with the connection being configured such that the building can be heated and/or cooled by means of the energy storage system and/or can be supplied with electrical energy, and/or with heat and/or cold and/or electrical energy being able to be supplied to the energy storage system from the building or from the plant (see page 1, third paragraph).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the energy storage system in a building, in order to provide heating and cooling to the building.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubone in view of the US patent of Skala (4,402,188).
As to claim 12, Tsubone discloses all of the claimed features, as set forth above, 
except for the plurality of heat stores and/or cold stores present being selectively controllable via valves.  Skala discloses a thermal energy storage system with a plurality of heat stores and/or cold stores (42,47) present that are selectively controllable via valves (51,52) (see column 4, lines 27-35 and Figure 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to .
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Field et al. (2012/0227926) corresponds to WO 2011/058383.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAL KAPLAN/Primary Examiner, Art Unit 2836